Citation Nr: 0109647	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an apportionment in excess of $362.00 of the 
veteran's Department of Veterans Affairs compensation 
benefits for the veteran's spouse (the appellant) and the 
veteran's dependents.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The case returns to the Board following a remand to the RO in 
September 1999.  

In the introduction to the September 1999 remand, the Board 
noted that the veteran had requested a waiver of recovery of 
overpayment of VA compensation benefits and referred the 
matter to the RO for the appropriate action.  It is unclear 
from current review of the claims folder whether the RO took 
any action on the veteran's request.  Therefore, the Board 
again refers the matter to the RO for any necessary action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran is currently in receipt of a 100 percent 
disability rating for service-connected schizophrenia.

3.  The appellant is married to, but not living with, the 
veteran.  Their two minor children reside with the appellant.  

4.  The current apportioned amount of $362.00 represents 
about 18 percent of the veteran's VA compensation benefit.    

5.  The veteran's monthly income slightly exceeds his monthly 
expenses.  

6.  Due to the appellant's failure to respond to an October 
1999 request for financial information, it is impossible to 
determine whether a denial of an increase in the apportioned 
amount will cause the appellant financial hardship.      


CONCLUSION OF LAW

Entitlement to an apportionment in excess of $362.00 of the 
veteran's VA compensation benefits for the veteran's spouse 
(the appellant) and the veteran's dependents is not 
established.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§ 5307(a)(2) (West 1991); 38 C.F.R. §§ 3.450(a)(1)(ii), 
3.451, 3.458 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to the claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO properly notified both the 
appellant and the veteran of the evidence required to 
complete the claim and requested the appropriate information 
from both parties.  The Board finds that no additional notice 
or development action is required to ensure compliance with 
the new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice in the instant appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Finally, the Board 
finds that the RO complied with the instructions set forth in 
the prior remand, such that the Board may now adjudicate the 
appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Factual Background

Review of the veteran's claims folder reveals that service 
connection is in effect for schizophrenia, which is evaluated 
as 100 percent disabling.  

The RO received the appellant's claim for apportionment of 
the veteran's VA compensation benefits in June 1994.  In an 
August 1994 statement, she provided documentation showing a 
monthly income of $651.00, $356.00 from social services and 
$295.00 in monthly food stamps.  She did not work.  The 
appellant explained that she and the veteran had owned 
several vehicles together, but that he had all of them.  She 
did not own any real property or any other major assets.  The 
appellant's monthly expenses were $200.00 for rent (she lived 
with her mother), $40.00 for utilities, $15.00 for a phone, 
$65.00 for gas, $45.00 for insurance, $340.00 for food, 
$40.00 for clothing, $5.00 for oil, and $50.00 for 
entertainment, toys, and batteries.  Her total monthly 
expenses as reported were $800.00.    

The veteran's August 1994 statement indicated that he already 
paid the appellant child support in the amount of $1,000.00 
in April 1994, as well as $200.00 per month.  He alleged that 
an apportionment of his VA benefits would cause him severe 
hardship.  In a Financial Status Report submitted in the same 
month, the veteran reported a monthly income of $2001.00 in 
VA compensation.  He had $490.00 in cash on hand or in the 
bank.  He owned a motorcycle with a resale value of 
$5,500.00.  He had no other assets.  The veteran's monthly 
expenses were $450.00 for rent, $500.00 for food, $30.00 for 
utilities and heat, $300.00 for transportation, $66.00 for 
insurance, $30.00 for clothes, $500.00 for credit card bills, 
and $200.00 for child support.  His monthly expenses as 
reported totaled $2,076.00.   

A January 1995 notice to the veteran indicated that, 
effective October 1994, his monthly VA benefits were 
$2001.00.  Effective December 1994, the benefits increased to 
$2056.00.  

In an April 1995 statement, the appellant reported 
essentially identical income and expense information related 
in August 1994.  In addition, in May 1995, she stated that 
the veteran did not pay monthly child support.  He had paid 
$250.00 in November 1994 and $400.00 in December 1994.  The 
appellant also explained that she had taken $1,000.00 out of 
their joint savings account following their separation in 
order to buy a car and other necessities.  The veteran had 
kept their car.    

In a July 1995 decision, in pertinent part, the RO granted 
entitlement to apportionment benefits in the amount of 
$362.00 ($162.00 for the appellant, and $200.00 for two 
additional dependent children), effective from July 1, 1994.  
The appellant disagreed with the amount allotted and 
perfected an appeal of the decision.  

The veteran submitted an August 1995 Financial Status Report 
showing that his monthly income was $1,694.00 and that his 
monthly expenses totaled $1,628.00.  His expenses consisted 
of $500.00 for rent or mortgage, $300.00 for food, $40.00 for 
utilities and heat, $30.00 for laundry and hair cuts, $58.00 
for insurance, $360.00 for gas (he stated that he traveled a 
lot), $30.00 for clothes, and $300.00 for monthly contracts.  
The veteran added that he used his surplus of $66.00 for 
emergencies.  He had $800.00 in cash in the bank and owned a 
1980 Chevrolet Blazer with resale value of $2,700.00 and a 
1979 Harley Davidson motorcycle with resale value of 
$8,100.00.  

In a statement accompanying the Financial Status report, the 
veteran stated that he paid the appellant child support in 
the amounts of $250.00 and $400.00 in September 1994 and 
December 1994, respectively.  He also stated that the 
appellant took $1,000.00 out of their account, which he 
thought should be considered child support.  Finally, the 
veteran alleged that the appellant worked and earned an 
income so entitlement to increased apportionment benefits was 
not warranted.  In support of his statements, he submitted 
copies of canceled checks indicating payment of child support 
as stated, as well as a copy of a list of his bank account 
transactions showing that $1,000.00 had been withdrawn from 
the checking account.  

In her March 1996 substantive appeal, the appellant related 
that she attended school.  She earned $350.00 per month from 
part-time employment and received $362.00 in child support.  
She listed her monthly expenses as $430.00 for rent, $200.00 
for groceries, $48.50 for insurance, $32.00 for daycare, 
$40.00 for laundry, $50.00 for gas, $50.00 for clothes for 
the children, and $25.00 for public service.  Her monthly 
expenses totaled $875.50.

Work product in the claims folder revealed that the veteran's 
VA benefits were scheduled to decrease as of April 1997, when 
one of his children reached age 18.  At that time, his 
benefit, less the apportioned amount, would be $1,699.00.  
However, effective December 1996, the veteran began receiving 
additional benefits for a minor child in his custody.  The 
new benefit, less the apportioned amount, would be $1,871.00 
as of April 1997.      

At her July 1997 personal hearing, the appellant testified 
that she lived in a home for women and her daycare fee 
equaled $720.00 per month.  However, she acknowledged that 
the officials from the home for women paid her daycare 
expenses for at least 30 days.  The appellant had recently 
graduated from school and was looking for employment.  
Repayment of the educational loans would start in January 
1998.  She also had car insurance payments.  During the 
hearing, the appellant stated that, although she had 
previously received food stamps, she did not currently 
receive them.  She explained that when, when she did receive 
food stamps, the benefits ended after a couple of months, 
when she would have to reapply.  Therefore, although $290.00 
per month was listed as income on her earlier financial 
statement, the appellant did not receive those benefits every 
month of the year.  In addition, the aid she received from 
the Department of Social Services was terminated once she 
received entitlement to VA apportionment benefits.  The 
appellant testified that she had approximately $10,000.00 in 
medical bills associated with her children's disabilities.  
She indicated that she was enrolled in a two-year program at 
the women's shelter (the program started in October 1996 and 
ended in 1998).  After the program, she would attempt to 
obtain low-income housing.  The appellant related that the 
veteran did not provide any other assistance, except on one 
occasion, when he gave her $600.00 to purchase another 
vehicle.

To support her claim, the appellant submitted a July 1997 
notice from the Colorado Student Loan Program showing that 
repayment of her loan was scheduled to begin in January 1998 
at a rate of $50.00 per month.  She also provided a portion 
of the Articles of Agreement for daycare, in which the 
appellant indicated that she paid $720.00 per month.  In a 
June 1997 letter, the appellant's sister stated that the 
appellant's expenses were $400.00 for food and toiletries, 
$150.00 for gas, $100.00 for clothing, $50.00 for 
entertainment, and $100.00 for car insurance, which totaled 
$800.00.  She also stated that the appellant wanted to move 
into an apartment where the average rent was $814.00 per 
month.  Consequently, the appellant's monthly expenses 
consist of the $800.00 already reported, as well as $814.00 
for rent, and $720.00 for daycare.  Finally, the appellant 
submitted a June 1997 statement from the director of the 
women's home.  She stated that the appellant and her two 
children had lived in the home since mid October 1996 and 
paid $120.00 per month for rent.

In the September 1999 remand, the Board indicated that 
current financial information was needed in order to make a 
decision on the appeal.  Pursuant to that remand, the RO 
contacted both the appellant and the veteran, and their 
respective representative, by letter dated in October 1999 
and requested a current Financial Status Report with 
supporting documentation.  

The RO received a Financial Status Report from the veteran in 
December 1999.  He reported a total monthly income of 
$1,944.00.  He did not report having any cash on hand, 
automobiles, real estate, or other assets.  The veteran 
declared total monthly expenses in the amount of $1,859.00, 
which included $825.00 for rent, $300.00 for food, $200.00 
for other living expenses, and $534.00 for payments on 
contracts and other debts.  With the Report, the veteran 
included a copy of a rental agreement showing that he entered 
into a month-to-month tenancy agreement for an apartment.  
The agreement stated that the veteran, another individual, 
and two children would be residing in the apartment.  The 
stated monthly rent was $825.00.     

The RO did not receive a response from the appellant.  Review 
of the claims folder revealed that the October 1999 was 
mailed to the appellant's address of record.  There was no 
indication in the claims folder that the letter was returned 
as undeliverable.  In addition, in August 2000, the 
appellant's representative requested that she complete a 
current Financial Status Report.  The representative did not 
receive a response from the appellant.   
Analysis

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's spouse and children if the veteran's child is not 
residing with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's or children's 
support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2000).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: 1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants. Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee. Id.  

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee. 38 C.F.R. 
§ 3.458(a).

The appellant argues that she is entitled to an apportionment 
of the veteran's VA compensation benefits in an amount 
greater than $362.00 per month.  The record shows that, at 
the time of her initial apportionment request in 1994, both 
the appellant and the veteran had monthly expenses that 
exceeded monthly income, the appellant by $149.00, the 
veteran by $75.00.  However, it was demonstrated that the 
veteran was not otherwise providing regular support for the 
appellant and their children and the apportionment was 
granted.  The Board notes that the July 1995 Special 
Apportionment Decision also included benefits for a child not 
born of the appellant and the veteran.  The total apportioned 
amount represented 20 percent of the veteran's VA 
compensation.  The amount apportioned for the appellant and 
her children represented 18 percent of his benefits.     

After the July 1995 Special Apportionment Decision, the 
veteran reported monthly income and expenses that resulted in 
a small income surplus, $66.00 per month in the August 1995 
Financial Status Report and $85.00 per month in the December 
1999 Report.  Although the veteran disclosed cash and assets 
valued at about $11,000.00 in August 1995, he reported no 
such assets in December 1999.  Therefore, it appears that the 
veteran's VA compensation, less the apportioned amount, is 
sufficient to meet his needs but does not exceed them by any 
significant amount.  

Following the apportionment, the appellant's report of March 
1996 shows a slight increase in monthly expenses, such that 
expenses exceeded income by $163.50 per month.  Testimony and 
evidence received at the July 1997 hearing suggested that the 
appellant was going to experience a significant financial 
changes.  She had finished school and was looking for full-
time employment, which would require day care for the 
children.  She also wanted to move into her own apartment.  
However, the appellant's failure to provide a current 
Financial Status Report prevents the Board from determining 
the extent of any additional need she and the children may 
have.

Based on the evidence of record, although the veteran's 
income slightly exceeds his expenses, the Board is unable to 
determine whether failure to increase the apportioned amount 
for the appellant and the two children will cause the 
appellant financial hardship.  Therefore, the Board finds 
that entitlement to an increased apportionment for the 
appellant and her two children is not established.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§§ 3.450(a)(1)(ii), 3.451, 3.458(a).      


ORDER

An apportionment in excess of $362.00 of the veteran's VA 
compensation benefits for the veteran's spouse (the 
appellant) and the veteran's dependents is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

